DETAILED ACTION
This is the initial Office action based on the preliminary amendment filed on July 24, 2020.
Claims 1-20 are pending.
Claims 1, 2, 6, and 9-20 have been amended.
Claims 21-64 have been canceled.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on July 24, 2020. These drawings are acceptable.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Andrew Van Court (Reg. No. 48,506) on August 3, 2021.



AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 07/24/2020), please amend Claims 1, 2, 6, and 9-20 as follows:

1. (Currently Amended) A method for intercepting events being executed by an application, the application associated with a native library comprising code for one or more components that are called by the application during runtime, comprising:
executing a telemetry interception and analysis platform (TIAP) runtime when the application initiates startup, wherein executing the TIAP runtime comprises:
intercepting a call by the application using one of an interception library or a loader having the interception library integrated therein;
collecting parameters of the call as a telemetry event;
trampolining the call to the native library after collecting the parameters of the call as the telemetry event to enable the application to perform the call as originally intended; and
transmitting the telemetry event to a TIAP portal.

2. (Currently Amended) The method of claim 1, wherein the interception library comprises at least one sealed component corresponding to a respective counterpart component included in the native library, and wherein each sealed component is operative to collect the the call and initiate the trampolining of that call to the respective counterpart component included in the native library.

3. (Original) The method of claim 1, wherein the TIAP runtime causes the application to transmit calls to the interception library in lieu of transmitting calls to the native library.

4. (Original) The method of claim 1, wherein executing the TIAP runtime further comprises:
batch transmitting a plurality of collected telemetry events to the TIAP portal.

5. (Original) The method of claim 1, further comprising executing a system call responsive to the call to the native library.

6. (Currently Amended) The method of claim 1, wherein a quantity of parameters collected for the telemetry event is controlled by a selected [[one]] telemetry level of a plurality of telemetry levels.

7. (Original) The method of claim 1, wherein the telemetry event is packaged according to a specific message structure comprising an event envelope and an event body.

8. (Original) The method of claim 7, wherein the event envelope comprises at least one of a component ID and an event ID.

event type of a plurality of different event types.

10. (Currently Amended) The method of claim 9, wherein the plurality of different event types are selected from the group consisting of a component start event, a component end event, a file event, a network event, a network change event, a memory event, a process event, a metadata event, and a third party application programming interface (API) usage event.

11. (Currently Amended) A non-transitory computer-readable storage medium containing program instructions for a method for intercepting events being executed by an application, the application associated with a native library comprising code for one or more components that are called by the application during runtime, wherein execution of the program instructions by one or more processors of a computer system causes the one or more processor to perform steps comprising:
executing a telemetry interception and analysis platform (TIAP) runtime when the application initiates startup, wherein executing the TIAP runtime comprises:
intercepting a call by the application using one of an interception library or a loader having the interception library integrated therein;
collecting parameters of the call as a telemetry event;
trampolining the call to the native library after collecting the parameters of the call as the telemetry event to enable the application to perform the call as originally intended; and
transmitting the telemetry event to a TIAP portal.

12. (Currently Amended) The non-transitory computer-readable storage medium of claim 11, wherein the interception library comprises at least one sealed component corresponding to a respective counterpart component included in the native library, and wherein each sealed component is operative to collect the parameters of [[a]] the call and initiate the trampolining of that call to the respective counterpart component included in the native library.

13. (Currently Amended) The non-transitory computer-readable storage medium of claim 11, wherein the TIAP runtime causes the application to transmit calls to the interception library in lieu of transmitting calls to the native library.

14. (Currently Amended) The non-transitory computer-readable storage medium of claim 11, wherein executing the TIAP runtime further comprises:
batch transmitting a plurality of collected telemetry events to the TIAP portal.

15. (Currently Amended) The non-transitory computer-readable storage medium of claim 11, the method further comprising executing a system call responsive to the call to the native library.

16. (Currently Amended) The non-transitory computer-readable storage medium of claim 11, wherein a quantity of parameters collected for the telemetry event is controlled by a selected [[one]] telemetry level of a plurality of telemetry levels.

non-transitory computer-readable storage medium of claim 11, wherein the telemetry event is packaged according to a specific message structure comprising an event envelope and an event body.

18. (Currently Amended) The non-transitory computer-readable storage medium of claim 17, wherein the event envelope comprises a component ID and a plurality of other categories.

19. (Currently Amended) The non-transitory computer-readable storage medium of claim 18, wherein the event body comprises a structure uniquely formatted for each [[one]] event type of a plurality of different event types.

20. (Currently Amended) The non-transitory computer-readable storage medium of claim 19, wherein the plurality of different event types comprise an application programming interface (API) name and a plurality of API parameters.

21-64. (Canceled)

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “executing a telemetry interception and analysis platform (TIAP) 
The closest cited prior art, US 6,629,123 (hereinafter “Hunt”), teaches interception by an automatic distributed partitioning system of calls from client units of an application program to unit activation functions. However, Hunt fails to teach “executing a telemetry interception and analysis platform (TIAP) runtime when the application initiates startup, wherein executing the TIAP runtime comprises: intercepting a call by the application using one of an interception library or a loader having the interception library integrated therein; collecting parameters of the call as a telemetry event; trampolining the call to the native library after collecting the parameters of the call as the telemetry event to enable the application to perform the call as originally intended; and transmitting the telemetry event to a TIAP portal” as recited in independent Claims 1 and 11.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191